Citation Nr: 1230560	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  05-06 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active duty from August 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously before the Board in February 2007, March 2010, and November 2010.  Unfortunately, the Board finds that there has not been substantial compliance with the mandates of the remands and must again remand the claim for additional development.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to service connection for substance abuse, to include as secondary to service-connected disability, have been raised by the record, but have not been not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there has not been substantial compliance with the mandates of the November 2010 remand.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, as there was not substantial compliance with the mandates of the remand order, the Board finds that the case must again be remanded.  

In regard to the appellant's claim for entitlement to service connection for hepatitis C, the appellant was evaluated at a VA examination in June 2012.  The VA examiner found that hepatitis C was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the rationale for the opinion, the VA examiner stated that:

The use of illegal drugs by the Veteran in service and for many years since military service was voluntarily provided on interview with the Veteran today.  The Veteran denied any unprotected sexual activity while in the military.  In review of the Service Treatment Records, there was no documentation of any symptoms, laboratory results, diagnoses or treatment of any sexually transmitted diseases that would have support[ed] unprotected sexual behavior.  While such laboratory testing did not disprove unprotected sexual practice, the fact that there were no sexually treated diseases indicates that there was no proof of unprotected sexual activity that resulted in a sexually transmitted disease, common to promiscuity and commercial sex.

The VA examiner concluded that the Hepatitis C was more likely than not related to post-service intravenous drug use.  

In contrast to the June 2012 VA examiner's rationale, a December 1971 service treatment record reflects that he tested positive for GNID (gram-negative intracellular diplococci), indicating he had gonorrhea.  An August 1970 service treatment record had indicated that he was negative for GNID.  Consequently, the appellant's service treatment records indicate he tested positive for a sexually transmitted disease in service, contrary to the VA examiner's statements in support of his opinion.  In the March 2010 Board remand, the Board specifically noted that the record reflected that the appellant's service treatment records showed treatment for multiple sexually transmitted diseases, including gonorrhea, suggesting that he engaged in high-risk sexual activity.  The Board stated that as high-risk sexual activity was a known risk factor for hepatitis C, the Board must consider whether the evidence of record establishes that the appellant has hepatitis C due to in-service sexual activity.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the VA examiner provided an inadequate rationale for the opinion, the claim must be remanded for a new VA opinion.

In the March 2010 remand, the Board also noted that the issue of whether new and material evidence had been received to reopen a claim for entitlement to service connection for PTSD was inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD.  The Board specified that the appellant's claim to reopen his claim of entitlement to service connection for PTSD must be adjudicated prior to a Board determination as to the issue of entitlement to service connection for a nervous disorder.  In the November 2010 remand, the Board also noted that the AOJ should adjudicate the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD prior to adjudicating the claim for entitlement to service connection for an acquired psychiatric disability other than PTSD.  The Board stated that a separate rating action should be issued by the Agency of Original Jurisdiction (AOJ).  

The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  As noted above, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, unfortunately the Board must remand the claim for adjudication of the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD in the first instance, prior to readjudication of the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD.

The Board also notes that the November 2010 remand requested that the appellant be scheduled for a psychiatric examination to determine the existence and etiology of any current acquired psychiatric disorder, including schizoaffective disorder and PTSD.  The appellant was evaluated at a VA examination in April 2012.  However, the VA examination report indicates the form was used was an Initial Post Traumatic Stress Disorder (PTSD) Disability Benefits Questionnaire.  The VA examiner found the appellant had PTSD and alcohol abuse in remission.  VA treatment records printed in July 2011 indicated the appellant had an active diagnosis of schizoaffective disorder.  Since a PTSD examination form was used, it is unclear whether the VA examiner also considered whether the appellant had other psychiatric disabilities, to include schizoaffective disorder.  In a September 2007 VA treatment record, the appellant reported that he had experienced emotional problems and auditory hallucinations while in Korea.  The appellant has asserted that he has had symptoms of a nervous disorder since service, and the appellant had a diagnosis of schizoaffective disorder during the period on appeal, an opinion is necessary to determine whether the appellant's schizoaffective disorder resolved during the period on appeal and whether it was related to service.  

In a VA 21-4142, Authorization and Consent to Release Information to VA forms, received in May 2012, the appellant's mother indicated the appellant is receiving mental health treatment at the VA Medical Center in Wichita, Kansas.  As the appellant's VA treatment records indicate has been receiving treatment for PTSD and schizoaffective disorder and the most recent VA treatment records were printed in July 2011, the appellant's VA mental health treatment records from July 2011 to present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's complete VA treatment records, including records from the VA Medical Center in Wichita, Kansas, from July 2011 to present.  If no records are available, the claims folder must indicate this fact.

2.  After any records obtained have been associated with the claims file, provide the appellant's claims file to a VA hepatologist to provide an opinion as to the etiology of the appellant's hepatitis C.  The claims file, including a copy of this, the November 2010, and the March 2010 Board remands, must be made available to the physician for review.  The opinion should reflect that the claims file was reviewed.  

After reviewing the claims file, the physician should opine as to whether it is at least as likely as not (i.e., probability of 50 percent) that the appellant's hepatitis C is etiologically related to military service, to include as a result of multiple episodes of unprotected sexual activity and/or in-service drug use.  

The physician should note the December 1971 service treatment record indicating the appellant tested positive for gram-negative intracellular diplococci (GNID).  

In providing a rationale for his/her opinion, the physician should address all of the appellant's high risk activities for hepatitis C both during and after service including, post-service intravenous drug use with needle sharing, commercial sex, and unprotected sex.  A detailed rationale, including pertinent findings form the records, should be provided for all opinions.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  After any records obtained have been associated with the claims file, schedule the appellant for a psychiatric examination to determine the existence and etiology of any current acquired psychiatric disorder, including schizoaffective disorder.  The claims file must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in connection with the examination.  The VA examiner is requested to determine the following:

* Identify all acquired psychiatric disorders present.

* Provide an opinion as to whether the appellant has a current diagnosis of schizoaffective disorder.  If not, provide an opinion as to whether the appellant had a diagnosis during the period on appeal (from January 2004) or was misdiagnosed in the VA treatment records.  

* Provide an opinion as to whether any acquired psychiatric disorder identified by the examiner is at least as likely as not (probability of 50 percent) etiologically related to the appellant's active service.

* If the VA examiner determines that the appellant has a current diagnosis of schizoaffective disorder or had a diagnosis during the period on appeal (from January 2004) that has resolved, provide an opinion as to whether the disorder is at least as likely as not etiologically related to the appellant's active service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.  Thereafter, adjudicate the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD.  If additional development is necessary such should be accomplished.  A separate rating action should be issued by the AOJ.  The appellant should be informed that this new rating action, if unfavorable, will not be before the undersigned unless it is appealed by the appellant to the Board by submitting a notice of disagreement.    

5.  After completion of the above, readjudicate the issues on appeal of entitlement to service connection for hepatitis C and entitlement to service connection for an acquired psychiatric disability other than PTSD.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


